March 25, United States Securities and Exchange Commission Washington D.C. 20549-0405 Mail Stop RE:Transworld Benefits International, Inc Item 4.01 8-K/A Filed January 12, File No. 000-32673 Gentlemen, This letter is our response to your comment letter dated January 13, 2009 regarding the above referenced filing. Item 1 – The interim period in disclosure paragraph (b) has been changed to refer to the period from the end of the most recent year to the date preceding the dismissal of auditor. Item 2 – The interim period in disclosure paragraph (d) has been changed to refer to the period from the end of the most recent year to the date preceding the dismissal of auditor. Item 3 – Enclosed with this amended filing is the De Leon & Company P.A. response to this amended filing. TransWorld Benefits International, Inc. acknowledges: We are responsible for the adequacy and accuracy of the disclosures in the filing. Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing. We may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, TransWorld Benefits International, Inc. By: /s/ Charles Seven Charles Seven President and Chief Executive Officer
